IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-44,786-06


                   EX PARTE RICHARD ANTHONY RIVERS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 710442-D IN THE 178TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of burglary of a habitation with intent to commit theft and sentenced

to 35 years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Rivers v.

State, No. 14-97-00260-CR (Tex. App.—Houston [14th], Jan. 21, 1999). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that the Board of Pardon and Parole improperly treats his 35-year

sentence as his “holding conviction,” resulting in a release date of May 4, 2020, but uses his 10-year

sentence to find that he is not eligible for mandatory supervision release. We order that this

application be filed and set for submission to determine: (a) whether the policy of not releasing an
                                                                                                      2

inmate to mandatory supervision on one concurrent sentence until the inmate is eligible for release

on all concurrent sentences is legal; and (b) whether the Court’s decisions in Ex parte Forward, 258

S.W.3d 151 (Tex. Crim. App. 2008) and Ex parte Williams, 257 S.W.3d 711 (Tex. Crim. App. 2008)

are applicable. The parties shall brief these issues. Oral argument is not permitted.

        The trial court shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him. See TEX .

CODE CRIM . PROC . art. 26.04. Within sixty days from the date of this order, the trial court shall send

to this Court a supplemental transcript containing the order appointing counsel or a statement that

Applicant is not indigent or does not want to be represented by counsel. All briefs shall be filed with

this Court within ninety days from the date of this order.



Filed: April 14, 2021
Do not publish